                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

PHILLIP SMITH,                                                8:19CV298

                     Plaintiff,
                                                          MEMORANDUM
       vs.                                                 AND ORDER

TROY MILLER,

                     Defendant.


      The court is in receipt of correspondence from Plaintiff (Filing 19) in which
he requests appointment of counsel and an extension of time for serving discovery
requests.

       The court cannot routinely appoint counsel in civil cases. In Davis v. Scott,
94 F.3d 444, 447 (8th Cir. 1996), the Eighth Circuit Court of Appeals explained that
“[i]ndigent civil litigants do not have a constitutional or statutory right to appointed
counsel.” Trial courts have “broad discretion to decide whether both the plaintiff
and the court will benefit from the appointment of counsel, taking into account the
factual and legal complexity of the case, the presence or absence of conflicting
testimony, and the plaintiff’s ability to investigate the facts and present his claim.”
Id. Having considered these factors, the request for the appointment of counsel will
be denied without prejudice to reassertion.

       However, Plaintiff’s request for extension of time will be granted, and both
parties shall have an additional 21 days to serve discovery requests.

      IT IS THEREFORE ORDERED that:

      1.     Plaintiff’s motion to appoint counsel (Filing 19) is denied without
prejudice to reassertion.

      2.     Plaintiff’s motion for extension of time (Filing 19) is granted, and,
accordingly, paragraph 1 of the court’s Order Setting Schedule for Progression of
Case (Filing 17) is amended to read as follows:
              All depositions, whether or not they are intended to be used at
      trial, shall be completed by June 2, 2020. All interrogatories, requests
      for admission and requests for production or inspection, whether or not
      they are intended to be used at trial, shall be served on or before April
      16, 2020.

In all other respects the progression order shall remain unchanged.

      Dated this 12th day of March, 2020.

                                             BY THE COURT:


                                             Richard G. Kopf
                                             Senior United States District Judge




                                         2
